Name: 82/533/EEC: Council Decision of 19 July 1982 amending the list of establishments in the Eastern Republic of Uruguay approved for the purpose of importing fresh beef and veal, sheepmeat and meat of domestic solipeds into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-08-09

 Avis juridique important|31982D053382/533/EEC: Council Decision of 19 July 1982 amending the list of establishments in the Eastern Republic of Uruguay approved for the purpose of importing fresh beef and veal, sheepmeat and meat of domestic solipeds into the Community Official Journal L 234 , 09/08/1982 P. 0014 - 0016++++ ( 1 ) OJ No L 302 , 31 . 12 . 1972 , p . 28 . ( 2 ) OJ No L 58 , 5 . 3 . 1981 , p . 43 . ( 3 ) OJ No L 257 , 10 . 9 . 1981 , p . 32 . ( 4 ) OJ No L 8 , 12 . 1 . 1980 , p . 26 . COUNCIL DECISION of 19 July 1982 amending the list of establishments in the Eastern Republic of Uruguay approved for the purpose of importing fresh beef and veal , sheepmeat and meat of domestic solipeds into the Community ( 82/533/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries ( 1 ) , and in particular Articles 4 ( 1 ) and 18 ( 1 ) ( a ) and ( b ) thereof , Having regard to the proposal from the Commission , Whereas a list of establishments in Uruguay , approved for the purposes of the importation of fresh beef and veal , sheepmeat and meat of domestic solipeds into the Community , was drawn up initially by the Commission Decision of 25 November 1980 , as amended by Decision 81/92/EEC ( 2 ) , and as last amended by Decision 81/714/EEC ( 3 ) ; Whereas a routine inspection made pursuant to Article 5 of Directive 72/462/EEC and Article 3 paragraph 1 of Commission Decision 80/15/EEC of 21 December 1979 , concerning the on-the-spot inspections to be carried out in respect of the importation of bovine animals , swine and fresh meat from non-member countries ( 4 ) , has revealed that the level of hygiene of certain establishments may be considered to be satisfactory ; whereas these establishments may therefore be kept on the Community list ; Whereas this inspection has , however , revealed in other establishments that in some cases insufficient effort has been made to improve hygiene standards , and in other cases those standards have fallen ; whereas the condition of these plants does not necessitate immediate withdrawal of Community approval , but does justify limiting it to a certain period ; whereas , at the end of the period , the said approval will automatically expire unless , meanwhile , the necessary measures have been taken and their actual application established by a further on-the-spot inspection , to be requested by the Uruguayan authorities if they deem it necessary ; Whereas it is therefore necessary to amend the list of establishments concerned ; Whereas , since the Standing Veterinary Committee has not given its assent , the Commission is unable to adopt the provisions it had envisaged on this matter under the procedure provided for in Article 30 of Directive 72/462/EEC , HAS ADOPTED THIS DECISION : Article 1 The Annex to Decision 81/92/EEC is hereby replaced by the Annex to this Decision . Article 2 This Decision is addressed to the Member States . Done at Brussels , 19 July 1982 . For the Council The President B . WESTH ANNEX LIST OF ESTABLISHMENTS I . BOVINE MEAT Slaughterhouses and cutting premises Establishment * Address No 1 ( * ) * Frigorifico Codadesa , San Carlos , Maldonado 2 ( * ) * Frigorifico Colonia , Tarariras , Colonia 3 * Frigorifico Carrasco , Paso Carrasco , Canelones 7 * Frigorifico Infrinsa , Cerro Largo 8 ( * ) * Frigorifico Canelones , Canelones 12 * Frigorifico Tacuarembo , Tacuarembo 14 ( * ) * Frigorifico Efcsa _ Planta Durazno , Durazno 20 ( * ) * Frigorifico Comargen , Las Piedras , Canelones 106 * Frigorifico Inprogan , La Paz , Canelones 334 * Frigorifico San Jacinto , San Jacinto , Canelones 394 * Frigorifico Cybaran , Salto II . SHEEPMEAT Slaughterhouses and cutting premises Establishment * Address No 1 ( * ) * Frigorifico Codadesa , San Carlos , Maldonado 2 ( * ) * Frigorifico Colonia , Tarariras , Colonia 3 * Frigorifico Carrasco , Paso Carrasco , Canelones 7 * Frigorifico Infrinsa , Cerro Largo 8 ( * ) * Frigorifico Canelones , Canelones 12 * Frigorifico Tacuarembo , Tacuarembo 14 ( * ) * Frigorifico Efcsa _ Planta Durazno , Durazno 20 ( * ) * Frigorifico Comargen , Las Piedras , Canelones 106 * Frigorifico Inprogan , La Paz , Canelones 334 * Frigorifico San Jacinto , San Jacinto , Canelones 394 * Frigorifico Cybaran , Salto III . HORSE MEAT Slaughterhouses and cutting premises Establishment * Address No 303 * Frigorifico Clay , Pando , Canelones IV . COLD STORES Establishment * Address No 10 ( * ) * Frigorifico Modelo _ Planta Propios , Montevideo 87 * Frigorifico Santos Arbiza , Montevideo 175 * Frigorifico Corfrisa , Las Piedras , Canelones 903 * Frigorifico Acer , Montevideo ( * ) Until 31 December 1982 .